 71320 NLRB No. 7MIAMI SYSTEMS CORP.1The Respondent has requested oral argument. The request is de-nied, as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2We affirm the judge's ruling that evidence of threats made bythe Respondent's human resources manager, Pifer, and Plant Man-
ager Vail during informal grievance settlement discussions in Octo-
ber 1992 is not inadmissible under Rule 408 of the Federal Rules
of Evidence, which pertains to evidence of conduct or statements
made during settlement negotiations. See Jenmar Corp., 301 NLRB623, 631 fn. 6 (1991); Vulcan Hart v. NLRB, 718 F.2d 269, 276±277 (8th Cir. 1983).3The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d. Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.In his discussion of the General Counsel's prima facie showingthat the Respondent violated Sec. 8(a)(1) and (3) of the Act by
eliminating the third shift, the judge incorrectly described G.C. Exhs.
15(a) through (c) as showing hours worked from October 1992
through December 1993. These exhibits actually show the hours that
were projected to be worked by department, per week, and in totalduring the period, rather than the precise number of hours that were
actually worked. G.C. Exh. 15(b) is a tabulation of job orders, rather
than hours worked or projected to be worked.The judge also mistakenly stated that the amount of business lostby the Respondent as a result of its loss of contracts with J.C.

Penney and the State of Ohio in 1992 was ``made up for'' by the
amount of business gained as a result of increased orders resulting
from the Respondent's contract to produce New Jersey traffic tickets.
The record establishes, however, that the total combined revenue
from the J.C. Penney and State of Ohio contracts was approxi-

mately $1.2 million per year, while the increase in the Respondent's
1992 revenue over its 1991 revenue as a result of its New Jersey
contract was $173,000.These errors, however, do not affect our affirmance, based on thepreponderance of all the relevant evidence, of the judge's finding
that the Respondent eliminated its third shift for discriminatory rea-
sons, in violation of Sec. 8(a)(1) and (3).4In affirming the judge's finding that Human Resources ManagerPifer threatened to eliminate the third shift in violation of Sec.
8(a)(1), we do not rely on employee Reese's testimony about what
he understood Pifer's statement to mean. The test to determine inter-ference, restraint, or coercion under Sec. 8(a)(1) is an objective one,
and thus it is not dependent on an employee's subjective interpreta-
tion of a statement. See American Freightways Corp., 124 NLRB146, 147 (1959).5The judge found that the Respondent laid off Dan Reese in viola-tion of Sec. 8(a)(5) and (1), but the judge inadvertently failed to in-
clude Reese's layoff in the conclusions of law and the recommended
Order. We modify the judge's Conclusion of Law 5 by inserting
``and laid off Dan Reese'' after ``eliminated [the] third shift,'' and
we modify the recommended Order and notice accordingly.6Plant Manager Eric Vail testified, without contradiction, thatReese was laid off because the Respondent determined that it could
get along with two fewer maintenance employees with the third shift
eliminated.Uforma/Shelby Business Forms, Inc. d/b/a MiamiSystems Corporation, Shelby Division, and CC
Direct, a Single Integrated Enterprise andGraphic Communications Union, Local 666-S,
a/w Graphic Communications International
Union, AFL±CIO. Cases 8±CA±25112 and 8±CA±25606December 18, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn May 6, 1994, Administrative Law Judge MartinJ. Linsky issued the attached decision. The Respondent
filed exceptions and a supporting brief,1the GeneralCounsel filed an answering brief to the Respondent's
exceptions, and the Respondent filed a reply brief to
the General Counsel's answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,2findings,3and con-clusions,4as modified, and to adopt the recommendedOrder as modified.51. On December 15, 1992, the Respondent elimi-nated its third shift, and simultaneously laid off several
employees in conjunction with and as a direct result of
that action. Nonthird-shift employee Dan Reese wasalso laid off at the same time. The judge found, the
record establishes, and the Respondent does not dis-
pute, that Reese was laid off as a direct result of the
elimination of the third shift.6The judge also found, and we agree, that the Re-spondent eliminated its third shift in retaliation for the
Union's pursuit of a grievance relating to the third
shift, and that in doing so the Respondent violated
Section 8(a)(1) and (3).In addition, the judge found that Reese's layoff con-stituted an independent violation of Section 8(a)(1) and
(3). We find it unnecessary to pass on this additional
finding, because Reese's layoff was inextricably inter-
twined with the unlawful elimination of the third shift,
and therefore violated Section 8(a)(1) and (3) on that
basis alone.2. We adopt the judge's recommendation that theRespondent be ordered to reinstitute its unlawfully
eliminated third shift. At the compliance stage of this
proceeding, the Respondent may introduce evidence
that was not available prior to the January 31±February
1, 1994 unfair labor practice hearing, if any, to dem-
onstrate that reinstitution of the third shift would be
unduly burdensome. Lear Siegler, Inc., 295 NLRB 857(1989).3. The judge found that the Respondent's elimi-nation of the third shift also violated Section 8(a)(5)
and (1). The judge concluded that neither the manage-
ment-rights clause nor the ``zipper'' clause of the par-
ties' collective-bargaining agreement constituted a
clear and unmistakable waiver of the Union's right to 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7In affirming the judge's finding that the zipper clause in the par-ties' collective-bargaining agreement does not constitute a clear and
unmistakable waiver by the Union of its right to advance notice and
an opportunity to bargain with the Respondent over the elimination
of the third shift and the effects of that elimination, we do not rely
on the cases he cited in support of this finding. His finding is, how-
ever, supported by, e.g., Outboard Marine Corp., 307 NLRB 1333,1337±1338 (1992); General Electric Co., 296 NLRB 844 (1990);and Suffolk Child Development Center, 277 NLRB 1345, 1350±1351(1985). Cf. GTE Automatic Electric, 261 NLRB 1491 (1982) (zipperclause containing language like that in instant case constitutes waiver
by union where employer implemented new benefit for nonunit em-
ployees, but refused to bargain with union about union's midterm
demand that new benefit be extended to unit employees; Board held
implementation of new benefit for nonunit employees does not con-
stitute change in terms and conditions of employment for unit em-
ployees, and employer is permitted to invoke zipper clause as shield
against union's midterm demand for bargaining over new benefit;
Board emphasized that employer sought only to maintain the status
quo for unit employees, and did not make unilateral changes that di-
rectly and adversely affected unit employees, with accompanying ef-
fect of undermining and derogating union).Member Truesdale is of the view that the 8(a)(3) and (5) findingscannot exist simultaneously. Accordingly, in adopting the findings of
8(a)(3) and (5) violations for the reasons stated by the judge, he does
so as alternative findings.1452 U.S. 666 (1981).2See Equitable Resources Energy Co., 307 NLRB 730, 732 fn. 11(1992); Continental Winding Co., 305 NLRB 122, 125 (1991) (``Dis-crimination on the basis of union animus cannot serve as a lawful
entrepreneurial decision,'' citing Strawsine Mfg. Co., 280 NLRB 553(1986)); accord: e.g., Parma Industries, 292 NLRB 90 (1988); andChallenge-Cook Bros., 288 NLRB 387 fn. 2 (1988).3See Central Transport, 306 NLRB 166, 167 fn. 6 (1992) (em-ployer asserted that union waived right to bargain by failing to re-
quest bargaining).4452 U.S. at 682 (emphasis added; citation omitted).5D & S Leasing, 299 NLRB 658, 659±660 (1990).bargain over the Respondent's decision. We agree withthis finding, and we find it unnecessary to pass on our
concurring colleague's additional grounds for finding
this violation.7ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Uforma/Shelby Business Forms, Inc. d/b/a Miami Sys-
tems Corporation, Shelby Division, and CC Direct, a
Single Integrated Enterprise, Shelby, Ohio, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 1(b).
``(b) Eliminating the third shift and laying off em-ployees, including Dan Reese, in conjunction with
such elimination, without giving the Union prior notice
and an opportunity to bargain about the elimination
and its effects.''2. Substitute the following for paragraph 2(a).
``(a) Restore the status quo ante by reinstituting thethird shift and reinstating all employees, including Dan
Reese, who were laid off as a result of the elimination
of the third shift.''3. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERBROWNING, concurring.I agree with my colleagues in all respects, includingour finding, in agreement with the judge, that the Re-
spondent's elimination of the third shift violated Sec-
tion 8(a)(5) and (1) of the Act, on the grounds that
neither the management-rights clause nor the zipperclause of the parties' collective-bargaining agreementconstituted a clear and unmistakable waiver of the
Union's right to bargain over the elimination of the
third shift and its effects.As an additional grounds for the above finding, Ialso rely on (1) our affirmance of the judge's conclu-
sion that the elimination of the third shift was
discriminatorily motivated, in violation of Section
8(a)(1) and (3) of the Act, and (2) the principle that
where, as here, a decision is motivated by antiunion
reasons, it cannot nevertheless be construed as a legiti-
mate entrepreneurial decision, exempt under First Na-tional Maintenance Corp. v. NLRB,1from the employ-er's bargaining obligation.2By analogy, where, ashere, an employer seeks to avoid bargaining about an
unlawfully motivated decision and its effects on the as-
serted grounds that the union waived its right to bar-gain about the subject matter of the decision,3it wouldbe anomalous to hold that the terms of a collective-
bargaining agreement constitute a waiver legitimizing
under Section 8(a)(5) conduct that is unlawful under
Section 8(a)(1) and (3). Instead, as the Supreme Court
stated in First National Maintenance, supra,[T]he union's legitimate interest in fair dealing isprotected by [Section] 8(a)(3), which prohibitspartial closings motivated by antiunion animus,
when done to gain an unfair advantage.... An
employer may not simply shut down part of its
business and mask its desire to weaken and cir-
cumvent the union by labeling its decision ``pure-ly economic.''4In the same way that a decision to close or eliminatean operation cannot logically be called purely ``entre-
preneurial'' if it is unlawfully motivated, so too, a
union cannot be said to have clearly and unmistakably
``waived'' its right to bargain over a decision that is
grounded in unlawful, antiunion motivation. Accord-
ingly, because the Respondent's decision to eliminate
the third shift was motivated by union animus, the Re-
spondent had an obligation to bargain with the Union
about that decision and its effects5Ðan obligationwhich the Respondent clearly did not meet.Thus, on the basis of these additional grounds, aswell as on the grounds set forth by my colleagues, I
find that the Respondent violated Section 8(a)(5) and 73MIAMI SYSTEMS CORP.(1) of the Act by its unilateral elimination of the thirdshift and by its layoff of employees in conjunction
with that elimination.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the National Labor Relations Act givesemployees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
threaten to eliminate the third shift orremove bargaining unit work if the Union pursues a
grievance or tries to represent newly acquired employ-
ees.WEWILLNOT
eliminate the third shift and lay offemployees in conjunction with such elimination with-
out giving the Union prior notice and an opportunity
to bargain about the elimination and its effects.WEWILLNOT
eliminate the third shift or lay off em-ployees because the Union pursues a grievance to arbi-
tration.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them under the Act.WEWILL
restore the status quo ante by reinstitutingthe third shift and reinstating all employees, including
Daniel J. Reese, who were laid off as a result of the
elimination of the third shift.WEWILL
make Daniel J. Reese and those personsadversely affected by the elimination of the third shift
whole for any loss of pay and other benefits suffered
by them because of the unlawful elimination of the
third shift.WEWILL
bargain in good faith with the Union re-specting hours, wages, and other terms and conditionsof employment of the employees in the bargainingunit.UFORMA/SHELBYBUSINESSFORMS, INC.D/B/AMIAMISYSTEMSCORPORA-TION,SHELBYDIVISION, ANDCC DI-RECT, ASINGLEINTEGRATEDENTER-PRISEThomas M. Randazzo, Esq., for the General Counsel.David K. Montgomery, Esq., of Cincinnati, Ohio, for the Re-spondent.Richard P. James, Esq., of Toledo, Ohio, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEMARTINJ. LINSKY, Administrative Law Judge. A charge,a first amended charge, and a second amended charge in
Case 8±CA±25112 were filed by Graphic Communications
Union, Local 666-S, a/w Graphic Communications Inter-
national Union, AFL±CIO (the Union), against
Uforma/Shelby Business Forms, Inc. d/b/a Miami Systems
Corporation, Shelby Division (Respondent or Respondent
Uforma) on December 28, 1992, January 14 and February 9,
1993, respectively. The charge in Case 8±CA±25606 was
filed by the Union against Respondent Uforma/Shelby Busi-
ness Forms, Inc. d/b/a Miami Systems Corporation, Shelby
Division, and CC Direct on July 14, 1993.On August 31, 1993, the National Labor Relations Board,by the Regional Director for Region 8, issued an amended
consolidated complaint (complaint), which alleges that
Uforma/Shelby Business Forms, Inc. d/b/a Miami Systems
Corporation, Shelby Division, and CC Direct are a single-in-
tegrated enterprise and that Section 8(a)(1), (3), and (5) of
the National Labor Relations Act (the Act) were violated by
Respondent's threats, elimination of the third shift, layoff of
employee Dan Reese, and bad-faith bargaining.At the hearing Respondent stipulated that for purposes ofthis litigation, Uforma/Shelby Business Forms, Inc. d/b/a
Miami Systems Corporation, Shelby Division, and CC Direct
are a single employer and a single-integrated business enter-
prise. In its timely filed answer, Respondent denied that it
violated the Act in any way.A hearing was held before me in Shelby, Ohio, on January31 and February 1, 1994.On the entire record in this case, to include posthearingbriefs submitted by the General Counsel and Respondent,
and on my observation of the demeanor of the witnesses, I
make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent admits for purposes of this litigation only, andI find, that Uforma/Shelby Business Forms Inc. d/b/a Miami
Systems Corporation, Shelby Division, and CC Direct con-
stitute a single-integrated business enterprise and a single
employer within the meaning of the Act. 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
At all material times Respondent, a Michigan corporation,with an office and place of business in Shelby, Ohio (Re-
spondent's facility), has been engaged in the manufacture of
printed business forms.Annually, Respondent, in conducting its business oper-ations described above, sells and ships from its Shelby, Ohio
facility goods valued in excess of $50,000 directly to points
outside the State of Ohio.At all material times Respondent has been engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONINVOLVED
Respondent admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Failure to Bargain in Good FaithThe employees of Respondent who worked forUforma/Shelby Business Forms, Inc., d/b/a Miami Systems
Corporation, Shelby Division are represented by the Union.
A collective-bargaining agreement covering the period May
9, 1991, to June 1, 1994, was in effect. That agreement con-
tained a management-rights clause in article 4 which pro-
vides as follows:ARTICLE 4MANAGEMENT RIGHTS4-1 The management of the Company and the direc-tion of the working force, including the right to plan,
direct and control plant operations; to schedule and as-
sign work to employees; to establish and determine job
duties and the number of employees required thereof; to
determine the means, methods, processes, schedules and
standards of production; to determine the products to be
manufactured; the location of its Plants, and the con-
tinuance of its operating departments; to subcontract
work; to establish and require employees to observe
Company rules and regulations; to hire, layoff or re-
lieve employees from duties; to maintain order and to
suspend, demote, discipline and discharge employees
for just cause; are the sole rights of the Company.4-2 The foregoing enumeration of management'srights shall not be deemed to exclude other rights of
management not specifically set forth; and it is the in-
tention of the parties hereto, that the Company retains
all management rights, powers, authority and functions,
whether heretofore or hereafter exercised, and regard-
less of the frequency or infrequency of their exercise,
which shall remain vested exclusively in the Company,
except insofar as specifically surrendered by express
provisions of this Agreement.4-3 The exercise by the Company of any of the fore-going rules, shall not alter any of the specific provi-
sions of this Agreement, nor shall they be used to dis-
criminate against any member of the Union.In the instant case Respondent on December 15, 1992,eliminated the third shift at its Shelby plant. That shift ranfrom 11 p.m. to 7 a.m. It is clear, reading the language ofthe management-rights clause set forth above, that manage-
ment's right to eliminate a shift is not specifically enumer-
ated as one of the rights of management. It is also hornbook
law that the elimination of a shift is a mandatory subject of
collective bargaining since mandatory subjects of collective
bargaining include wages, hours, and other terms and condi-
tions of employment. A union can waive its right to bargain
about a mandatory subject of collective bargaining but that
waiver must be clear and unmistakable. See, MetropolitanEdison Co. v. NLRB, 460 U.S. 693, 708 (1983); DubuquePacking Co., 303 NLRB 386 (1991). There was no clear andunmistakable waiver to bargain over the elimination of the
third shift in this case.There was a so-called zipper clause in the contract. It pro-vided as follows:ARTICLE 30SOLE AGREEMENT30-1 This Agreement concludes all collective bar-gaining between the parties hereto, during the terms
thereof, and constitutes the sole, entire, and existing
Agreement between the parties hereto; and supersedes
all prior commitments or practices, whether written,
oral, expressed, or implied, between the Company and
the Union, or its employees; and expresses all obliga-
tions and restrictions imposed on each of the respective
parties during this term.30-2 The parties acknowledge that during the nego-tiations, which resulted in this Agreement, each had the
unlimited right and opportunity to make demands and
proposals with respect to any subject or matter not re-
moved by law from the area of collective bargaining,and that the understandings and agreements arrived at
by the parties, after the exercise of that right and oppor-
tunity, are set forth in this Agreement. Therefore, the
Company and the Union, for the life of this Agreement,
each voluntarily and unqualifiedly waives the right, and
each agrees that the other shall not be obligated to bar-
gain collectively with respect to any subject or matter
not specifically referred to, or covered in this Agree-
ment, even though such subject or matter may not have
been within the knowledge or contemplation of either
or both of the parties at the time that they negotiated
or signed this Agreement.Such a zipper clause will not be construed as a waiver ofstatutory bargaining rights. See Chicago Tribune Co., 304NLRB 495 (1991); and Johnson-Bateman Co., 295 NLRB180, 184±188 (1989).Therefore, before Respondent could eliminate the thirdshift it was required by law to give prior notice and oppor-
tunity to bargain about the matter to the Union. The testi-
mony of Union Secretary-Treasurer Dan Reese and current
Union President but then-Union Vice President Mike
Lybarger, who were witnesses for the General Counsel, as
well as the testimony of General Manager William O'Bryan
and Plant Manager Eric Vail, who were witnesses for Re-
spondent, prove beyond all doubt that Respondent did notgive prior notice and opportunity to bargain to the Union
concerning the elimination of the third shift or its effects. 75MIAMI SYSTEMS CORP.Accordingly, Respondent violated Section 8(a)(1) and (5) ofthe Act.The elimination of the third shift resulted in 17 employeesfrom the third shift either being laid off (5 of them were)
or bumping into jobs on either the first or second shifts (12
of them did that). In addition, Dan Reese, a maintenance ma-
chinist who was not a third-shift employee was also laid off.The testimony of Plant Manager Eric Vail establishes beyond
doubt that Dan Reese was laid off as a direct result of the
elimination of the third shift because Respondent could get
along with two fewer maintenance employees with the third
shift eliminated. Reese was brought back to work in May
1993 in a different capacity and returned to a maintenance
machinist job in July 1993.The remedy for this 8(a)(5) failure to bargain in good faithis to restore matters to the status quo ante and make affected
employees whole. This would include Dan Reese, those em-
ployees from the third shift who were laid off, those that
bumped into the first or second shift, and those laid off from
the first or second shift as a result of the bumping.B. Threats to Eliminate the Third Shift or RemoveBargaining Unit WorkAs noted above, the third shift was eliminated on Decem-ber 15, 1992, without Respondent giving prior notice and op-
portunity to bargain to the Union. But events occurred
months earlier regarding the third shift. Pursuant to the col-
lective-bargaining agreement assistant foremen were to be se-
lected by Respondent even though they were in the bargain-
ing unit. An assistant foreman left the third shift leaving the
assistant foreman's position open.On July 20, 1992, the Union filed a grievance alleging thatsupervisors were doing bargaining unit work in violation ofthe collective-bargaining agreement. The remedy requested
by the Union was that the assistant foreman's position be
filled. The grievance was denied at the first and second step.
It is alleged that Respondent twice violated Section 8(a)(1)
of the Act by threatening to eliminate the third shift or re-
move bargaining unit work from the plant if the Union pur-
sued the grievance any further. Periodically, Union Sec-
retary-Treasurer Dan Reese or Union Vice President Mike
Lybarger or both would meet with Respondent's manager of
human resources, Beulah Pifer, or Respondent's plant man-
ager, Eric Vail, or both, to discuss the settlement of outstand-
ing grievances.Dan Reese credibly testified that on or about October 20,1992, he, Mike Lybarger, and Beulah Pifer met to discuss
the July 20 grievance regarding the third shift. According to
Reese, Pifer told them that she had discussed the July 20
grievance with Respondent's general manager, William
O'Bryan. Pifer then told them that O'Bryan became upset
when she had discussed the grievance with him and told her
that, if the grievance was not ``taken care of'' he would just
eliminate the problem. Reese stated that he understood
Pifer's statement to mean that O'Bryan would eliminate the
third shift of work rather than have the grievance over the
third-shift work go to arbitration.Mike Lybarger corroborated Reese's testimony by crediblytestifying that on or about October 20, he and Reese dis-
cussed the July 20 grievance with Pifer. Lybarger testified
that Pifer mentioned that she had spoken to O'Bryan about
the grievance. According to Lybarger, Pifer stated thatO'Bryan ``blew up'' and said that, if she could not take careof the problem, he would eliminate it. Lybarger testified that
he asked Pifer if that meant the third shift would be elimi-nated, and she said, ``[Y]es, that's a possibility.''The complaint alleges that Pifer's statement to Reese andLybarger that O'Bryan stated that if Pifer could not ``take
care of'' the third-shift grievance ``problem,'' then he would
take care of it by possibly eliminating the third shift of oper-
ation, is a threat to eliminate the third shift and remove the
third-shift jobs if the Union engaged in union activityÐ
namely, the pursuit of the grievance to arbitration. Both
Reese and Lybarger credibly and consistently testified as to
Pifer's statements. Pifer is an admitted agent and supervisor
of the Respondent.Beulah Pifer did not testify. Pifer is no longer an em-ployee of Respondent but works for another employer in the
area. Since I found Reese and Lybarger to be credible the
only questions are whether what Pifer said to them is a threat
in violation of Section 8(a)(1) of the Act and whether what
she said in this informal grievance settlement discussion is
admissible.I'll answer the second question first, namely, is evidenceof Pifer's statement admissible. The answer is yes. Under
Rule 408 of Federal Rules of Evidence offers of compromise
in settlement discussions are not admissible but the rule does
not prohibit the introduction of evidence of threats during a
settlement discussion. For example if the Union and Re-
spondent met to try to settle a grievance regarding an alleged
unlawful discharge an offer by Respondent to pay the dis-
charged employee a sum of money if he waived reinstate-
ment would not be admissible to prove the discharge was un-
lawful but a threat to kill on injure the discharged employee
if he didn't accept the offer would be admissible in a crimi-
nal trial for threats to kill or do bodily harm. The answer to
the first question is also yes, namely, a threat to eliminate
the third shift is a violation of Section 8(a)(1) of the Act.
The Union, in pursuing a grievance, is engaged in protected
concerted activity and cannot legally be threatened with dis-
criminatory action for engaging in that activity. As noted in
section III(A) above, the elimination of the third shift was
a mandatory subject of collective bargaining and Respondent
cannot threaten to take unilateral action against employees
simply because a grievance is being pursued. Pifer's state-
ment was a threat in violation of Section 8(a)(1) of the Act.Dan Reese also credibly testified that, on or about October27, the Union met again with management to discuss the
July 20 grievance. According to Reese, he, Lybarger, and
then-Union President Virgil Porter met with Vail and Pifer
at the Respondent's facility. Reese credibly testified that dur-
ing the discussion of the July 20 grievance, Vail stated that
if the Union pursued the grievance to arbitration, O'Bryan
could move some of the work in Shelby to other plants
owned and operated by Respondent. According to Reese,
Vail also stated that he could justify the movement of work
from the facility when it came time to eliminate the third
shift of operation. Reese also stated that Vail told them that,
when the Union voted on whether to arbitrate the grievance,
they (meaning the union officers) should encourage the union
members on how to vote and to let them know the impor-
tance of this particular grievance. Thus, according to the
credible testimony of Reese, Vail told the union officers that
if the Union pursued the grievance to arbitration, the third 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
shift would be eliminated, the work could be relocated toother plants, and the Respondent could justify the elimination
of the third shift.Mike Lybarger's credible testimony about the meetingwith management corroborates the testimony of Reese.
Lybarger stated that he, Reese, and Porter met with Pifer and
Vail to discuss the third-shift grievance on or about October
27. According to Lybarger, when they were discussing the
third-shift grievance, Vail stated that O'Bryan could move
the work elsewhere if the Union pursued the grievance to ar-
bitration because the Respondent had other facilities.Virgil Portion did not testify. Nor did Beulah Pifer. How-ever, Vail did testify. Although he denied making any threats
I credit the testimony of Reese and Lybarger over him.
Reese and Lybarger impressed me by their demeanor as indi-
viduals exceedingly worthy of belief. Vail did not. Since the
statements of Eric Vail are admissible even though made
during a grievance settlement discussion and are a threat as
noted above I find that Section 8(a)(1) of the Act was vio-
lated when Vail impliedly threatened to remove bargaining
unit work because the Union was pursuing a grievance.C. The Elimination of the Third Shift and Layoff ofDanReese
The record reveals that on November 12, 1992, the unionexecutive board met to discuss grievances and to decide if
it would recommend that the union membership pursue cer-
tain grievances to the arbitration stage of the grievance-arbi-
tration procedure. The executive board of the Union is com-
prised of the union president, vice president, secretary-treas-
urer, recording secretary, sergeant at arms, and four union
members. Dan Reese testified that it was a common practice
for the union executive board to recommend to the union
membership whether or not to pursue a grievance to arbitra-tion, and the union membership would subsequently vote on
those matters. In the fall of 1992, both Dan Reese and Mike
Lybarger were on the executive board because of the union
positions they held at that time.In the executive board meeting on November 12, the unionofficers specifically discussed whether to recommend that the
union membership vote to take the July 20 third-shift griev-
ance to arbitration. Both Reese and Lybarger credibly testi-
fied that they addressed their fellow members of the execu-
tive board by stating that Respondent's management officials
had told them that there was a possibly the third shift would
be eliminated if the Union pursued the grievance to arbitra-
tion. They both testified, however, that the executive board
voted to recommend to the membership that the grievance be
pursued to arbitration.The record reveals that 3 days later, on November 15, theunion membership met to vote on whether to pursue the July
20 grievance to arbitration. Both Reese and Lybarger ad-
dressed the union membership. Reese testified that he ``told
the members at this meeting that Eric Vail and Beulah Pifer
had told [he] and Mike Lybarger that there was a possibly
the third shift would be eliminated if we pursued this griev-
ance.'' (Tr. 106±107.) Similarly, Lybarger testified that he
addressed the union membership and he ``repeated basically
what [he] had said at the Executive Board meeting''Ð that
``if we pursued this ... [grievance] the threat of eliminating

third shift [was] there.'' (Tr. 257.) Both Reese and Lybarger
stated, however, that the union membership voted to pursuethe third-shift grievance to arbitration. Lybarger testified thathe informed Pifer of the union membership's vote the fol-
lowing day, and that her response was that ``she was dis-
appointed.''Lybarger credibly testified that after the membership voteon November 15, two third-shift employees approached him
and expressed their concern over pursuing the third-shift
grievance to arbitration. Specifically, Lybarger stated that
employees Charlie Smith and Morris Baker Jr. told him that,
``if it meant losing their jobs on third shift ... they would

[rather] have their names taken off the grievance.'' In re-
sponse, Lybarger testified that he would take their concerns
``up with the officers of the Union and go from there.''The record shows that, based on the employees' concerns,the concerns of both Reese and Lybarger that the threat to
eliminate the third shift could be ``real,'' and since only 20
to 30 union members (out of approximately 166) voted to
pursue the grievance to arbitration, the union officers decided
to discuss their concerns with management and to request
that Respondent hold off on its decision to eliminate the shift
until the union membership could vote again.On November 23, Reese and Lybarger approached Vailand Pifer with their concerns about the vote and the threat-
ened elimination of the third shift. In that meeting Reese told
Vail and Pifer that they had concerns about the vote and the
threatened elimination of the shift, and Reese asked the man-
agement officials if it would be possible to allow the Union
to have another vote on whether to arbitrate the grievance.
According to Lybarger, Vail told them that, since they were
union officers, they could ``persuade the vote and try to take
care of the problem.'' (Emphasis added; Tr. 261.) Accordingto the credible testimony of Lybarger, Vail then told the
union officials that the Respondent had three ``options'': to
eliminate the assistant foremen; have the operators O.K. their
own work; or eliminate the third shift. Based on these con-
cerns and the request by the union officers, Vail agreed to
delay his decision to eliminate the third shift until the Union
could vote again, but he told the Union that ``you guys are
going to have to shit or get off the pot.''These statements or options attributed to Vail in the con-text of the Union's vote to pursue the third-shift grievance
to arbitration were specifically corroborated by the credible
testimony of Dan Reese. Likewise, Vail admitted that he told
the union officers that one of Respondent's options if the
Union pursued the grievance to arbitration was to eliminate
the third shift.Vail agreed that the Respondent would delay its decisionto eliminate the third shift until the Union had another oppor-
tunity to vote on the decision to arbitrate the third-shift
grievance. On December 13, 1992, the union executive board
once again voted to recommend to the union membership
that the July 20 grievance be pursued to arbitration. On that
same day, the union membership met to vote on the July 20
grievance. In that meeting, the union membership asked how
the union executive board voted on the issue of recommend-
ing that the third-shift grievance be taken to arbitration, and
the executive board members who voted to pursue it to arbi-
tration stood up in front of the union members to show how
they voted. Subsequently, the members who voted not to pur-
sue it to arbitration stood up to reflect that fact. It is undis-
puted that Reese voted to take the grievance to arbitration
and Lybarger voted not to do so. Ultimately, the executive 77MIAMI SYSTEMS CORP.1Two machinists, Chuck Huston and Martin Bore were kept oneven though they had less seniority than Reese. Respondent exer-
cised its right under the contract and selected Huston and Bore to
be assistant foremen. However, Huston and Bore, according to the
opinion of two union members who were maintenance men them-
selves, namely, Kenneth Phelps and James Holtz, were more talented
than Reese. If one maintenance man actually had to go it was not
unreasonable to keep Huston and Bore over Reese. Respondent con-
cedes that Reese was a good worker and competent but maintains
that Huston and Bore were better. I credit Vail that Respondent actu-
ally believed Huston and Bore to be more qualified than Reese.board decided to recommend arbitration of the grievance.After the executive board revealed how they voted, the union
membership voted. The result of that vote was for the Union
to pursue the grievance to arbitration.Mike Lybarger testified that the morning following thevote, December 14, 1992, Eric Vail approached him at his
work station and asked him how the vote went. Lybarger re-
sponded that he probably already knew, and Vail stated that
he knew ``bits and pieces.'' Lybarger then stated that it [the
third-shift grievance] was voted to arbitration, and Vail asked
him if there were enough people to have ``a standing of the
body.'' Lybarger in turn responded that there were enough
to have a vote. Vail then stated that ``he heard the vote was
four to four.'' Lybarger, however, told him that was the ex-
ecutive board vote, and not the union membership vote.Later that day, Dan Reese and Mike Lybarger were toldby their supervisors to go to Eric Vails' office. Reese and
Lybarger subsequently met with Eric Vail and Beulah Pifer
in Vail's office. At that time, Vail told Reese and Lybarger
that the third shift was being eliminated, and Pifer stated that
her office personnel were in the process of contacting the
employees on the third shift to inform them that they were
being laid off. The record shows that 17 unit employees who
worked on the third shift were laid off from the third shift
on December 15, 1992. A number of them bumped into first-
or second-shift jobs and a total of five employees actually
were put out of work.Respondent put on a case to justify the wisdom of elimi-nating the third shift and why it made economic sense to do
so. This is, of course, no defense whatsoever to the 8(a)(5)
violation spelled out in section III(A), above. The Respond-
ent must give prior notice and opportunity to bargain to the
Union and cannot act unilaterally even if what they want to
do is a good idea and makes economic sense.With respect to the allegation that the elimination of thethird shift was a violation of Section 8(a)(3) of the Act be-
cause it was done in retaliation for the union members pro-
tected concerted activity of pursuing a grievance to arbitra-
tion, I must consider the Board's landmark decision in
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Based on the threat to eliminate the third shift by BeulahPifer on October 20, 1992, and the implied threat by Eric
Vail on October 27, 1992, and the fact that the third shift
was eliminated virtually simultaneously with the Respondent
learning that the Union was definitely going to pursue the
third-shift grievance to arbitration, it is clear that the General
Counsel made out a prima facie case.Respondent's defense that it was a good idea and madesense to eliminate the third shift puts us in a clear mixed mo-
tive situation. The timing of the elimination of the shift,
however, is extraordinarily persuasive in determining motiva-
tion. Clearly Respondent had lost some business prior to the
elimination of the third shift, i.e., the J. C. Penney contract
and the State of Ohio snap contract, however, this was made
up for by the increased work necessary to be done in connec-
tion with the New Jersey traffic ticket contract Respondent
received a year or so earlier. In addition, exhibits reflecting
the hours worked between October 1992 and December 1993
reflect that the hours worked at the plant did not vary and
it was not lack of work that justified the elimination of thethird shift. See General Counsel's Exhibits 15(a), (b), and(c).I also note that Bill O'Bryan, the highest ranking officialat the plant, testified that the third shift was eliminated to
save money and he was the one who made the decision to
eliminate the third shift and yet when he was on the stand
he did not even know how much money the elimination of
the third shift had saved Respondent. Although there was
evidence that a new acquisition by Respondent, namely, the
CC Direct operation, was projected to increase the work load
for Respondent by $1 to $3 million a year at the Shelby fa-
cility, Plant Manager Eric Vail and his boss General Man-
ager Bill O'Bryan claim they didn't know in December
1992, when they eliminated the third shift, about the acquisi-
tion and there is no evidence in the record to refute them.Considering all the facts, to include the timing of theelimination of the third shift and the earlier threats to elimi-
nate the third shift, I conclude that Respondent eliminated
the third shift to retaliate against the Union for pursuing the
July 20 grievance and, in doing so, Respondent violated Sec-
tion 8(a)(1) and (3) of the Act.It is alleged that Dan Reese was fired because of his ac-tions regarding the grievance, all of which was protected
concerted activity, in violation of Section 8(a)(1) and (3) of
the Act. I concur. Dan Reese and Mike Lybarger were the
union officials who met with Beulah Pifer and Eric Vail on
this grievance and others. The final union vote on December
13, 1992, to pursue the grievance to arbitration was preceded
by a union executive board vote. Lybarger voted against tak-
ing the grievance to arbitration. Reese voted to take it to ar-
bitration. Plant Manager Eric Vail admits he knew the execu-
tive board vote was 4 to 4 with the then-president breaking
the tie but claims he didn't know how Reese voted and
claims he couldn't remember who told him the breakdown
of the vote. It seems clear to me Vail knew how Reese voted
and structured the layoff occasioned by elimination of the
third shift such that Reese would be laid off.1Hence Re-spondent violated Section 8(a)(1) and (3) of the Act when it
laid off Dan Reese.D. Threat to Remove Work if Union Attempted toRepresent Employees at CC DirectThe record reflects that Respondent purchased the CC Di-rect operation located in Allentown, Pennsylvania, in early
1993, and moved that operation into the Shelby facility in
March 1993. The parties stipulated that these two entities are
a single-integrated enterprise and single employer for the
purposes of this litigation.Mike Lybarger testified that sometime in early March1993, Pifer told him that the Respondent was bringing in a
new operation to the Shelby facility and that the new oper- 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ation would be nonunion. According to the credible andunrebutted testimony of Lybarger, he and Reese met with
Pifer sometime in March to discuss the possibility of rep-
resenting the newly acquired CC Direct employees. At that
meeting, Pifer told Reese and Lybarger: ``you better back
off, if you push [the] situation [the Respondent] could take
the work elsewhere.'' (Tr. 275.) Lybarger then asked Pifer
if that was a threat, and she responded by stating ``[t]hat's
the way these people do business.'' (Tr. 275.)Reese corroborated Lybarger's testimony by stating that, inthe meeting with Pifer in March 1993, Pifer told them that
they ``should really kind of back off on this CCD thing; that
it was new.'' (Tr. 143.) According to Reese, Pifer also stat-
ed: ``you know how these people are.'' (Tr. 143.) The credi-
ble testimony of Lybarger and Reese was unrebutted by the
Respondent who did not call Pifer to testify. The Respondent
did not show that Pifer was unavailable to testify at the hear-
ing, and it did not offer any explanation for her absence.
Since I find both Lybarger and Reese to be credible wit-
nesses I conclude that what they claim Pifer said was indeed
said.Pifer's statement to Reese and Lybarger that they should``back off'' and that if they pushed the situation the Re-
spondent could take the work elsewhere is a threat to remove
the newly acquired work if the Union attempted to represent
the recently acquired employees of Respondent CC Direct.
This threat was especially chilling in light of Respondent's
elimination of the third shift just 3 months earlier and the
statement violates Section 8(a)(1) of the Act.The statements to Reese and Lybarger by Pifer on October20, 1992, and in March 1993 and the statements to Reese
and Lybarger by Vail on October 27, 1992, are not protected
speech by an employer under Section 8(c) of the Act because
the statements contain threats of reprisal.CONCLUSIONSOF
LAW1. Respondent Employer is an employer engaged in com-merce and in operations affecting commerce within the
meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act when itthreatened on October 20, 1992, to eliminate the third shift
and threatened on October 27, 1992, to relocate bargaining
unit work if the Union pursued a grievance to arbitration.4. Respondent violated Section 8(a)(1) of the Act when itthreatened to remove bargaining unit work if the Union tried
to represent recently acquired employees.5. Respondent violated Section 8(a)(1) and (5) of the Actwhen it eliminated the third shift without giving prior notice
and opportunity to bargain to the Union about the elimi-
nation of the third shift or its effects.6. Respondent violated Section 8(a)(1) and (3) of the Actwhen it eliminated the third shift and laid off Dan Reese in
retaliation for the Union pursuing a grievance to arbitration.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYThe remedy in this case should include a cease-and-desistorder, the posting of a notice, restoration of the third shift,
and a make-whole order for those employees, to include DanReese, who were adversely impacted by Respondent's 8(a)(5)and (3) misconduct in eliminating the third shift and laying
off Dan Reese without giving prior notice and opportunity to
bargain to the Union (the 8(a)(5) violation) and in eliminat-
ing the third shift and laying off Dan Reese in retaliation for
the Union's protected concerted activity of pursuing the July
20 grievance (the Section 8(a)(3) violation).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Uforma/Shelby Business Forms, Inc.d/b/a Miami Systems Corporation, Shelby Division, and CC
Direct, Shelby, Ohio, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Threatening to eliminate the third shift or remove bar-gaining unit work if the Union pursues a grievance to arbitra-
tion or tries to represent newly acquired employees.(b) Eliminating the third shift without giving prior noticeand opportunity to bargain to the Union about the elimi-
nation or its effects.(c) Eliminating the third shift or laying off employees be-cause the Union pursues a grievance to arbitration.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights under
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Restore matters to the status quo ante by reinstitutingthe third shift.(b) Make Dan Reese and those persons adversely affectedby the elimination of the third shift whole for any loss of
pay and other benefits suffered by them because of the un-
lawful elimination of the third shift. Backpay to be computed
in accordance with F.W. Woolworth Co
., 90 NLRB 289(1950), with interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987). (See generally IsisPlumbing Co., 138 NLRB 716 (1962).)(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Bargain in good faith with the Union respecting hours,wages, and other terms and conditions of employment of the
employees in the bargaining unit.(e) Post at its facility in Shelby, Ohio, copies of the at-tached notice marked ``Appendix.''3Copies of the notice, onforms provided by the Regional Director for Region 8, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt 79MIAMI SYSTEMS CORP.and maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director within 20 days from thedate of this Order what steps the Respondent has taken tocomply.